Case 2:20-cv-01008-SGC Document 1 Filed 07/16/20 Page 1 of 14            FILED
                                                                 2020 Jul-16 AM 11:15
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 2:20-cv-01008-SGC Document 1 Filed 07/16/20 Page 2 of 14
Case 2:20-cv-01008-SGC Document 1 Filed 07/16/20 Page 3 of 14
Case 2:20-cv-01008-SGC Document 1 Filed 07/16/20 Page 4 of 14
Case 2:20-cv-01008-SGC Document 1 Filed 07/16/20 Page 5 of 14
Case 2:20-cv-01008-SGC Document 1 Filed 07/16/20 Page 6 of 14
Case 2:20-cv-01008-SGC Document 1 Filed 07/16/20 Page 7 of 14
Case 2:20-cv-01008-SGC Document 1 Filed 07/16/20 Page 8 of 14
Case 2:20-cv-01008-SGC Document 1 Filed 07/16/20 Page 9 of 14
Case 2:20-cv-01008-SGC Document 1 Filed 07/16/20 Page 10 of 14
Case 2:20-cv-01008-SGC Document 1 Filed 07/16/20 Page 11 of 14
Case 2:20-cv-01008-SGC Document 1 Filed 07/16/20 Page 12 of 14
Case 2:20-cv-01008-SGC Document 1 Filed 07/16/20 Page 13 of 14
Case 2:20-cv-01008-SGC Document 1 Filed 07/16/20 Page 14 of 14
